DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.  The language should avoid using phrases which can be implied, such as, “is provided,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “comprising,” should be avoided. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limiting column secured to a lower end of the touch component, as required by claim 8, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
Claim 10 is objected to because of the following informalities:  In claim 10, the extra comma at the end should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichikawa et al. (US 8,232,493).  
Regarding claim 1, Ichikawa discloses a waterproof key module (Figs. 10-14), comprising: a housing with a hollow inner chamber and an opening at an end, comprising a front housing portion (1400) and a bottom housing portion (1500a) secured to each other, and the opening of the housing being provided on the front 
Regarding claim 2, Ichikawa discloses the touch component further comprising a flange structure provided at a lower edge of the touch plate, and is clamped in a stepped structure provided at the opening of the inner chamber of the housing by means of the flange structure.  
Regarding claim 3, Ichikawa discloses the pressure sensor module comprising a circuit board (1810) and a pressure sensor (1800) electrically connected to the circuit board.  
Regarding claim 4, Ichikawa discloses the pressure sensor module secured to the bottom housing portion, and a raised column (1320) to be in contact and matched with the pressure sensor is provided in a position of a lower end of the touch component directly facing the pressure sensor.  
Regarding claim 5, Ichikawa discloses the waterproof adhesive film that covers a lower end face of the touch component, and an embossed structure (1630) which has a 
Regarding claim 7, Ichikawa discloses a limiting column (1540a/1550a) provided between the bottom housing portion and the touch component.  
Regarding claim 8, Ichikawa discloses the limiting column secured to the bottom housing portion and extends toward the touch component; or, the limiting column secured to a lower end of the touch component and extends toward the bottom housing portion.  
Regarding claim 9, Ichikawa discloses a first seal ring (at 1610a) surrounding the inner chamber is provided in the position where the front housing portion connected to the bottom housing portion.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa.
Regarding claim 6, Ichikawa teaches (in Fig. 7) a pressure sensor comprising two pressure sensors (440a), namely a first pressure sensor and a second pressure sensor, and the first pressure sensor and the second pressure sensor are respectively located at two ends of the touch component.  It would have been obvious to one having .  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Liu (CN 106227357, cited in the IDS filed 1/29/2019).
Liu teaches the use a second seal ring (10) surrounding the opening of the inner chamber of the housing is further provided in a position on an end face of the front housing portion to be connected to an external terminal.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a second seal ring, as taught by Liu, in order to better seal the module when use with an external terminal.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833